Exhibit 10.6

SECOND AMENDMENT

THIS SECOND AMENDMENT dated as of September 8, 2006 (this “Amendment”) amends
the Reimbursement Agreement dated as of July 1, 2005 (as previously amended, the
“Reimbursement Agreement”) between Williams-Sonoma, Inc. (the “Parent”) and Bank
of America, N.A. (the “Bank”). Capitalized terms used but not defined herein
have the respective meanings given to them in the Reimbursement Agreement.

WHEREAS, the Parent and the Bank have entered into the Reimbursement Agreement;
and

WHEREAS, the Parent and the Bank desire to amend the Reimbursement Agreement as
more fully set forth herein;

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1  Amendments.  Subject to the satisfaction of the conditions precedent
set forth in Section 3, the Credit Agreement is amended as follows:

1.1        Amendment to Definition of “Maturity Date”.  The definition of
“Maturity Date” is amended in its entirety to read as follows:

“Maturity Date” means September 8, 2007.

1.2        Amendment to Definition of “Other Reimbursement Agreements”.  The
definition of “Other Reimbursement Agreements” is amended in its entirety to
read as follows:

“Other Reimbursement Agreements” means (a) the Reimbursement Agreement dated as
of July 1, 2005 between the Parent and Wells Fargo Bank, N.A., and each other
agreement, document, or instrument entered into or delivered in connection
therewith, as such agreements, documents, and instruments may be amended,
restated, or otherwise modified from time to time, (b) the Reimbursement
Agreement dated as of July 1, 2005 between the Parent and The Bank of New York,
and each other agreement, document, or instrument entered into or delivered in
connection therewith, as such agreements, documents, and instruments may be
amended, restated, or otherwise modified from time to time, (c) the
Reimbursement Agreement dated as of September 8, 2006 between the Parent and
JPMorgan Chase Bank, N.A., and each other agreement, document, or instrument
entered into or delivered in connection therewith, as such agreements,
documents, and instruments may be amended, restated, or otherwise modified from
time to time, and (d) the Reimbursement Agreement dated as of September 8, 2006
between the Parent and U.S. Bank National Association, and each other agreement,
document, or instrument entered into or delivered in connection therewith, as
such agreements, documents, and instruments may be amended, restated, or
otherwise modified from time to time, and “Other Reimbursement Agreement” means
any one of such agreements, documents, and instruments.

1.3        Amendment to Section 5.2(d).  Section 5.2(d) is amended by replacing
the reference to “January 30, 2005” with “January 29, 2006”.



--------------------------------------------------------------------------------

1.4        Amendments to Section 6.2.  Section 6.2 is amended by (i) replacing
the reference to “February 2, 2003, February 1, 2004, and January 30, 2005” in
the first sentence thereof with “February 2, 2003, February 1, 2004, January 30,
2005 and January 29, 2006” and (ii) replacing each reference to “January 30,
2005” in the third and fourth sentences thereof with “January 29, 2006”.

1.5        Amendment to Section 6.4.  Section 6.4 is amended by replacing the
reference to “January 30, 2005” with “January 29, 2006”.

SECTION 2  Representations and Warranties.  The Parent represents and warrants
to the Bank that, after giving effect to the effectiveness hereof:

(a)        each warranty set forth in Article 6 of the Reimbursement Agreement,
as amended hereby, is true and correct in all material respects as of the date
of the execution and delivery of this Amendment by the Parent, with the same
effect as if made on such date, except to the extent any such warranty relates
specifically to another date (in which case it was true and correct in all
material respects as of such other date);

(b)        no Default exists; and

(c)        there has not occurred a material adverse change since January 30,
2005 in the business, assets, liabilities (actual or contingent), operations,
condition (financial or otherwise), or prospects of the Parent (individually) or
the Parent and its Subsidiaries (taken as a whole).

SECTION 3  Effectiveness.  The amendments set forth herein shall become
effective when the Bank has received the following:

(a)        a counterpart of this Amendment executed by the Parent;

(b)        a Confirmation, substantially in the form of Exhibit A, executed by
each Subsidiary Guarantor;

(c)        evidence that the Parent has paid all accrued and invoiced Attorney
Costs of the Bank in connection with this Amendment; and

(d)        such other documents as the Bank may reasonably request.

SECTION 4  Miscellaneous.

4.1        Continuing Effectiveness, etc.  As amended hereby, the Reimbursement
Agreement shall remain in full force and effect and is hereby ratified and
confirmed in all respects. After the effectiveness of this Amendment, all
references in the Reimbursement Agreement and the other Transaction Documents to
“Reimbursement Agreement” or similar terms shall refer to the Reimbursement
Agreement as amended hereby.

4.2        Counterparts.  This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original but all such counterparts
shall together constitute one and the same Amendment.

 

-2-



--------------------------------------------------------------------------------

Delivery of a counterpart hereof, or an executed signature hereto, by facsimile
or by e-mail (in pdf or similar format) shall be effective as delivery of a
manually-executed counterpart hereof.

4.3        Governing Law.  This Amendment shall be a contract made under and
governed by the laws of the State of New York applicable to contracts made and
to be performed entirely within such state.

4.4        Successors and Assigns.  This Amendment shall be binding upon the
Parent and the Bank and their respective successors and assigns, and shall inure
to the benefit of the Parent and the Bank and the successors and assigns of the
Bank.

 

-3-



--------------------------------------------------------------------------------

Delivered as of the day and year first above written.

 

WILLIAMS-SONOMA, INC. By:   /s/ Sharon L. McCollam Name:   Sharon L. McCollam

Title:   Executive Vice President, Chief Operating and Chief Financial Officer

BANK OF AMERICA, N.A. By:   /s/ David Leimsieder Name:   David Leimsieder

Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONFIRMATION

Dated as of September 8, 2006

 

To: Bank of America, N.A.

Please refer to (a) the Reimbursement Agreement (as amended prior to the date
hereof, the “Reimbursement Agreement”) dated as of July 1, 2005 between
Williams-Sonoma, Inc. (the “Parent”) and Bank of America, N.A. (the “Bank”),
(b) the Guaranty Agreement dated as of July 1, 2005 executed by the undersigned
(the “Subsidiary Guaranty”) and (c) the Second Amendment dated as of the date
hereof to the Reimbursement Agreement (the “Second Amendment”).

Each of the undersigned hereby confirms to the Bank that, after giving effect to
the Second Amendment and the transactions contemplated thereby, the Subsidiary
Guaranty continues in full force and effect and is the legal, valid and binding
obligation of such undersigned, enforceable against such undersigned in
accordance with its terms, except as limited by bankruptcy, insolvency, or other
laws of general application relating to the enforcement of creditors’ rights and
general principles of equity.

 

WILLIAMS-SONOMA STORES, INC.

WILLIAMS-SONOMA DIRECT, INC.

WILLIAMS-SONOMA RETAIL SERVICES, INC.

POTTERY BARN, INC.

POTTERY BARN KIDS, INC.

POTTERY BARN TEEN, INC.

WILLIAMS-SONOMA HOME, INC.

HOLD EVERYTHING, INC.

WILLIAMS-SONOMA PUBLISHING, INC.

WEST ELM, INC.

WILLIAMS-SONOMA GIFT MANAGEMENT, INC.

By:      Name:   Sharon L. McCollam Title:  

Executive Vice President,

Chief Financial Officer

WILLIAMS-SONOMA STORES, LLC By:   WILLIAMS-SONOMA STORES, INC. Its:  
        Sole Member By:      Name:   Sharon L. McCollam Title:  

Executive Vice President,

Chief Financial Officer

 

-2-